MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                  FILED
      regarded as precedent or cited before any                                         Oct 26 2020, 10:57 am
      court except for the purpose of establishing                                           CLERK
      the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                            Court of Appeals
      estoppel, or the law of the case.                                                       and Tax Court




      ATTORNEY FOR APPELLANTS                                  ATTORNEY FOR APPELLEE
      Miriam A. Rich                                           James E. Ayers
      Indianapolis, Indiana                                    Wernle, Ristine & Ayers Legal,
                                                               P.C.
                                                               Crawfordsville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      KNK Group, Humphreys                                     October 26, 2020
      Construction, C’ville Steel                              Court of Appeals Case No.
      Roofs, and Mitchell Humphreys,                           20A-EX-402
      Appellants-Defendants,                                   Appeal from the Indiana Worker’s
                                                               Compensation Board
              v.                                               The Honorable Linda Peterson
                                                               Hamilton, Chairperson
      Doug Sarver,                                             Application No.
      Appellee-Plaintiff.                                      C-238476




      Mathias, Judge.


[1]   KNK Group, Humphreys Construction, C’Ville Steel Roofs, and Mitchell

      Humphreys (collectively “the Defendants”) appeal the Worker’s Compensation

      Board’s (“the Board”) award in favor of Doug Sarver (“Sarver”). The
      Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020                 Page 1 of 24
      Defendants argue that the Board’s award should be reversed and raise the

      following arguments, which we restate as:


          I. Whether the Board’s award of temporary total disability benefits is
             supported by sufficient evidence;

          II. Whether the Board erred when it considered Thomas Jones’s deposition;

      III. Whether the Board erred when it awarded benefits to Sarver against KNK
           Group, a corporation that was administratively dissolved before Sarver
           was injured; and

      IV. Whether the Board erred when it awarded benefits to Sarver against
          entities named after the running of the non-claim statute.

[2]   We affirm and remand for proceedings consistent with this opinion.


                                   Facts and Procedural History
[3]   On November 1, 2015, Sarver was employed by KNK Group,1 Humphreys

      Construction, C’Ville Steel Roofs or Humphreys to replace a roof at Gilley’s

      Antique Mall. Humphreys owned all of these businesses, wholly or at least in

      part. Sarver sustained injuries when he fell through the roof. Sarver suffered

      fractured ribs, muscle spasms, and shoulder and low-back pain. Sarver saw

      multiple physicians for continued pain in the months following the accident. He




      1
       KNK Group is also referred to as K&K Group by the parties and the Board. In his initial application for
      adjustment of claim, Sarver named K&K Group as a defendant. For this reason, the Defendants claim that
      Sarver did not name a proper party. But the Defendants failed to raise this argument before the Board and,
      given its participation in these proceedings, KNK Group was notified of Sarver’s claim.

      Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020                 Page 2 of 24
      also participated in physical therapy. Sarver continues to have numbness in his

      leg.


[4]   On May 17, 2017, Sarver filed his application for adjustment of claim. A

      hearing was held on his application on June 18, 2019. The Single Hearing

      Member issued an award to Sarver on August 20, 2019. The Defendants

      requested review of the Single Hearing Member’s award by the Board.


[5]   On January 26, 2020, the Board adopted the Single Hearing Member’s finding

      of facts and conclusions of law and affirmed the award. Facts pertinent to this

      appeal are thoroughly addressed in the findings of fact and conclusions of law,

      which are included below:


                                          FINDINGS OF FACT


                 Defendants K & K Group, Humphreys Construction, C’ville
                               Steel Roofs and Humphreys


                  1. Plaintiff, with assistance of counsel, filed his Application
                  for Adjustment of Claim on May 17, 2017, naming K & K
                  Group as the sole Defendant. Plaintiff claims that he
                  sustained injuries by accident arising out of and in the course
                  of his employment with K & K Group on November 1, 2015.
                  (Finding Number 1; January 22, 2019 Order) He specifically
                  alleges that his injuries were caused by falling through the
                  roof of Gilley’s Antique Mall during a roof replacement
                  construction project.


                  2. Following a pre-trial conference held on November 14,
                  2017, the undersigned ordered K & K Group to obtain legal
                  counsel for representation in litigation of Plaintiff’s claim.

      Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 3 of 24
            (Finding Number 2; January 22, 2019 Order) This order was
            reiterated on February 23 and March 21, 2019.


            3. On or about December 15, 2017, Humphreys,
            owner/manager of K & K Group, filed a Motion to Notify
            Worker’s Compensation Board of Request and Intent to Pursue Case
            Without Counsel. Humphreys averred in his Motion that: K & K
            Group is an inactive company and has no bank accounts and
            has a negative net worth value and is currently out of
            business; K & K Group has no money available to hire legal
            counsel; and, that Plaintiff has filed false representations in
            his Application. Humphreys refers to Defendant as “KNK
            Group” and “K and K Group” in his pleading. (Finding
            Number 3; January 22, 2019 Order)


            4. On November 10, 2018, Plaintiff filed an amended
            Application for Adjustment of Claim naming Humphreys
            Construction, C’ville Steel Roofs and Humphreys as
            Defendants. (Finding Number 1a; March 21, 2019 Order)
            These entities are other construction enterprises owned and
            operated, wholly or in-part, by Humphreys.


            5. At a pre-trial conference held on February 26, 2019 in lieu
            of a scheduled hearing, Humphreys submitted information
            from the Indiana Secretary of State’s Office indicating that
            KNK Group was organized as a limited liability company on
            April 24, 2006 and administratively dissolved on November
            19, 2009. He offered no explanation of the administrative
            dissolution of the enterprise approximately six years before
            Plaintiff’s date of injury. (Finding Number 4; March 21, 2019
            Order)


            6. Plaintiff testified that he was paid for the work he
            performed on the Gilley’s project, and at other times for other
            work, by Humphreys in cash and by checks from K & K

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 4 of 24
            Group. Further, that no taxes were withheld from such
            payments, and that he did not receive any income reporting
            forms from Humphreys or K & K Group; i.e. W-2 or 1043
            forms.


            7. Thomas Jones (Jones) is presently a self-employed
            construction contractor. He began employment with
            Humphreys/K & K Group in 2012, and testified that he was
            usually paid for his work in cash or by checks from K & K
            Group. Further, that with some exception during his latter
            periods of employment, no taxes were withheld from his
            wages and no income reporting forms were provided to him.


               Jones testified that sometime in 2015 Humphreys began
            doing business as C’ville Steel Roofs, a division of
            Humphreys Construction. His description of his work for
            C’ville Steel Roofs suggests that he may have been a
            supervisor or possibly a subcontractor. He described wage
            payment practices by C’ville Steel Roofs as similar to those
            Humphreys did while he was employed by K & K Group. He
            also expressed awareness that Humphreys did not have
            workers compensation insurance coverage for his various
            construction enterprises.


                Jones testified that he knows Plaintiff, was aware that he
            working on the Gilley's project, and knew that he was injured
            during such work; however, he did not witness the accident
            [or] have any involvement with Plaintiff’s claim. His
            involvement with the Gilley’s project appears to have been
            supervisory or possibly as a subcontractor. He indicated that
            wage payments by Humphreys for work on the Gilley’s
            project were made in cash and checks from K&K Group.


            8. These is no evidence that K & K Group, Humphreys
            Construction, C’ville Steel Roofs or Humphreys were insured

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 5 of 24
            for worker’s compensation purposes as required by Indiana
            Code § 22-3-5-1 on November 10, 2015.


            9. Contrary to orders made by this Board on November 17,
            2017, January 22, 2019 and March 21, 2019, no attorney has
            appeared for K & K Group, Humphreys Construction, C’ville
            Steel Roofs or Humphreys. Contrary to orders made on
            January 22 and March 21, 2019, no information has been
            provided about the form of business organization and status
            of Humphreys’ various enterprises; or, any information about
            worker’s compensation insurance coverage for such
            enterprises. Furthermore, there is no evidence of the financial
            ability of these enterprises to satisfy Plaintiff’s claims.


                Humphreys did not participate in the June 18, 2019
            hearing pro se, only as a witness in support of the affirmative
            defense asserted by Gilley’s and Hines. He appeared at the
            hearings set for February 26 and June 18, 2019 without
            having made any necessary prior preparations despite
            directions and orders to do so. He did not, at either hearing
            setting, proffer any records, documents, or other materials for
            admission into the record of this matter, and due
            consideration in adjudication. At the June 18, 2019 hearing,
            he was offered opportunity to represent himself, question
            Plaintiff, and question Plaintiff’s witness. He declined.


                               Defendants Gilley’s and Hines


            10. On March 19, 2018, Plaintiff filed an Amended Application
            for Adjustment of Claim naming Gilley’s Antique Mall and Jeff
            Line as additional Defendants. (Finding Number 4; January
            22, 2019 Order) Plaintiff correctly identified Jeff Hines as a
            Defendant rather than Jeff Line in an amended Application for
            Adjustment of Claim filed January 23, 2019.


Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 6 of 24
                 Plaintiff asserts that Gilley’s and Hines are secondarily
            liable for his claim by operation of Indiana Code § 22-3-2-14;
            that Gilley’s and Hines are liable due to failure to obtain a
            Certificate of Compliance confirming worker’s compensation
            insurance coverage for K & K Group, Humphreys
            Construction, C’ville Steel Roofs and/or Humphreys.
            Further, that he may amend his Application to name another
            party-defendant at any time after his claim has commenced,
            provided that the original Application was timely filed; and, it
            was. (Finding Number 12; January 22, 2019 Order)


            11. On April 19, 2018, counsel for Gilley’s and Hines filed
            Defendant, Gilley’s Antique Mall/Jeff Line’s Verified Motion to
            Dismiss. (Finding Number 5; January 22, 2019 Order) Gilley’s
            and Hines contend that Plaintiff’s Amended Application should
            be dismissed because it was filed more than two years after
            Plaintiff’s alleged injury; and, it was.


            12. On October 29, 2018, counsel for Gilley’s and Hines
            filed Defendant, Gilley’s Antique Mall/Jeff Line’s Crossclaim for
            Indemnity, naming K & K Group as Crossclaim-Defendant.
            (Finding Number 1; January 22, 2019 Order)


            13. In his deposition of November 8, 2018, Hines testified to
            the following:


                   a. He and his wife are owners of Gilley’s Antique Mall.


                   b. In the Fall of 2015, he hired Humphreys
                   Construction/C’ville Steel Roofs to replace the roof and
                   do some remodeling of the building which houses
                   Gilley’s Antique Mall.




Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 7 of 24
                   c. He was aware of Plaintiff’s alleged injury and under
                   the impression that Plaintiff was an employee of
                   Humphreys Construction/C’ville Steel Roofs.


                   d. He was not aware that Plaintiff had filed an
                   Application for Adjustment of Claim regarding his claim
                   until he received Plaintiff’s Amended Application for
                   Adjustment of Claim in April of 2018.


                   e. Plaintiff’s Amended Application was also his first
                   notice that Plaintiff intended to assert claims against him
                   and Gilley’s Antique Mall.


                   f. He did not understand his potential secondary
                   liability under Indiana worker’s compensation law until
                   he received Plaintiff’s Amended Application.


                   g. He requested and obtained a certificate of worker’s
                   compensation insurance from Humphreys, but did not
                   obtain a certificate of compliance from the Indiana
                   Worker’s Compensation Board.


            (Finding Number 8; January 22, 2019 Order)


            14. A hearing on Defendant, Gilley’s Antique Mall/Jeff Line’s
            Verified Motion to Dismiss was held on November 13, 2018.
            The undersigned thereafter determined that additional
            information was needed to adjudicate the Motion and
            scheduled a hearing for February 26, 2019. (January 22, 2019
            Order)


            15. At the February 26, 2019 pre-trial conference held in lieu
            of hearing, Humphreys also submitted copy of a policy
            declarations form pertaining to a general liability policy issued

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 8 of 24
            by Hastings Mutual Insurance Company. The policy names
            him personally as the insured for the period of October 26,
            2014 to October 26, 2015. This form is ostensibly the proof of
            insurance coverage that he provided to Hines at the time he
            contracted to repair the Gilley’s building. This is not a
            worker’s compensation insurance policy applicable to this
            matter, and it is noted that the period of coverage expired five
            days before Plaintiff’s date of injury. (Finding Number 5;
            March 21, 2019 Order)


            16. Indiana Code §22-3-2-14 (c) states:


             Any contractor who shall sublet any contract for the
             performance of any work, to a subcontractor subject to the
             compensation provisions of IC 22-3-2 through IC 22-3-6,
             without obtaining a certificate from the worker’s
             compensation board showing that such subcontractor has
             complied with section 5 of this chapter, IC 22-3-5-1, and IC
             22-3-5-2, shall be liable to the same extent as such
             subcontractor for the payment of compensation, physician’s
             fees, hospital fees, nurse’s charges, and burial expenses on
             account of the injury or death of any employee of such
             subcontractor due to an accident arising out of and in the
             course of the performance of the work covered by such
             subcontract.


                 Gilley’s and Hines did not obtain Certificate of
             Compliance from this Board confirming that Humphreys
             Construction/ C’ville Steel Roofs or any of Humphreys’
             other enterprises had appropriate worker’s compensation
             insurance coverage.


                                        Plaintiff’s Claim




Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 9 of 24
             17. Plaintiff was actually injured on November 10, 2015. On
             that date, he was employed by either K & K Group,
             Humphreys Construction, C’ville Steel Roofs or Humphreys.
             Hines was under the impression that he had hired
             Humphreys Construction/C’ville Steel Roofs for the Gilley’s
             project. There is no evidence that Plaintiff was engaged as an
             independent contractor by any party to this matter.


             18. Plaintiff sustained injuries by accident arising out of and
             in the course of his employment with either K & K Group,
             Humphreys Construction, C’ville Steel Roofs or Humphreys
             on November 10, 2015. In summary, he sustained left side
             rib fractures and a lumbar strain, and such injuries
             necessitated the medical treatment described in
             corresponding records. Plaintiff did not present any specific
             medical service payment claims.


             19. Plaintiff did not present any documentation of his
             income on November 10, 2015. However, he testified that he
             was paid $16.00 per hour for work on the Gilley’s project and
             worked approximately 40 to 50 hours per week. Accordingly,
             his average weekly wage is determined to have been
             approximately $650.00, which equates to a temporary total
             disability (TTD) benefit rate of $433.35 per week. Defendants
             K & K Group, Humphreys Construction, C’ville Steel Roofs,
             Humphreys, and Gilley’s/Hines did not present any
             evidence of Plaintiff’s average weekly wage.


             20. The evidence indicates that Plaintiff was disabled by his
             injuries from November 10, 2015 to approximately March
             28, 2016; the date on which Dr. William Irwin documented
             Plaintiff's comment that he had been working in construction
             on the previous Friday (March 25). Accordingly, Plaintiff
             was disabled for a period of 19 weeks.



Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 10 of 24
             21. On March 20, 2019, Dr. Spahr determined that Plaintiff
             has sustained a 6% whole body permanent partial
             impairment (PPI) as a result of the injuries caused by his
             work accident.


             22. At the February 26, 2019 pre-trial conference,
             Humphreys presented, for the first time, the defenses that
             Plaintiff was not an employee of him or his various
             enterprises and there was no accident as Plaintiff alleges.
             (Finding Number 6; March 21, 2019 Order) Humphreys’
             statements are not credible; particularly in light of his
             testimony in favor of Gilley’s and Hines’s affirmative
             defense, thereby contradicting his assertion of no accident.


             23. On March 8, 2019, Gilley’s and Hines filed an
             affirmative defense asserting that Plaintiff’s accident was
             caused by his failure to use a safety device; specifically, a
             safety harness. Humphreys’ testimony in support of this
             defense is not credible.


                                             Penalties


             24. There is no evidence that a First Report of Employee
             Injury, Illness form pertaining to Plaintiff’s claim was filed as
             required by Indiana Code § 22-3-4-13. There is no evidence
             that a timely compensability determination pertaining to
             Plaintiff’s claim was made as required by Indiana Code § 22-
             3-3-7. (Finding Number 7; March 21, 2019 Order)


             25. Defendant(s) K & K Group, Humphreys Construction,
             C’ville Steel Roofs and/or Humphreys are subject to the
             penalty provided in Indiana Code § 22-3-4-13(f)(1) for failure
             to have worker’s compensation insurance coverage at the
             time of Plaintiff’s accident.


Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 11 of 24
             26. Defendant(s) K & K Group, Humphreys Construction,
             C’ville Steel Roofs and/or Humphreys have consistently
             acted in bad faith and with a lack of due diligence in this
             matter; and, are subject to the penalties described in Indiana
             Code §§ 22-3-4-12 and 12.1. The reasons for the civil
             penalties assessed herein further evidence Defendants bad
             faith and lack of due diligence.


             27. Gilley’s and Hines have not acted in bad faith in this
             matter. Secondary liability for Plaintiff’s claim is sufficient
             remedy for not diligently obtaining a Certificate of
             Compliance from this Board confirming that Humphreys
             Construction/ C’ville Steel Roofs or any of Humphreys’
             other enterprises had appropriate worker’s compensation
             insurance coverage.


                                CONCLUSIONS OF LAW


             1. The evidence provides no clear indication of K & K
             Group’s business status or employment relationship with
             Plaintiff. The evidence does indicate that Plaintiff was
             employed by Humphreys and/or one of his enterprises on
             November 10, 2015. The evidence also shows Humphreys/
             C’ville Steel Roofs was hired by Hines for the Gilley’s
             project, and that Plaintiff was injured while working on the
             Gilley’s project. Plaintiff was an employee of Humphreys
             and/or one of his enterprises on November 10, 2015. Proper
             adjudication of Plaintiff’s claim requires that he be allowed
             leave to his amend his Application to name Humphreys
             Construction, C’ville Steel Roofs and Humphreys as
             Defendants.


             2. Gilley’s and Hines are secondarily liable for Plaintiff’s
             claim for failure to obtain a Certificate of Compliance
             confirming worker’s compensation insurance coverage for K

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 12 of 24
             & K Group, Humphreys Construction, C’ville Steel Roofs
             and/or Humphreys. Under the provisions of 631 IAC 1-1-7,
             Plaintiff may amend his Application to name another party-
             defendant at any time after his claim has commenced,
             provided that the original Application was timely filed; and, it
             was.


             3. Plaintiff is entitled to payment for medical services
             necessitated by his work injury, and TTD and PPI benefits as
             described in Findings Number 20 and 21.


             4. The penalty of doubled compensation for Defendant(s)
             K & K Group, Humphreys Construction, C’ville Steel Roofs
             and/or Humphreys’ failure to have worker’s compensation
             insurance coverage at the time of Plaintiff’s accident is
             appropriate in this matter.


             5. The penalties for Defendant(s) K & K Group,
             Humphreys Construction, C’ville Steel Roofs and/or
             Humphreys’ bad faith/lack of due diligence are appropriate
             in this matter.


             6. The civil penalties for Defendant(s) K & K Group,
             Humphreys Construction, C’ville Steel Roofs and/or
             Humphreys’ violation of statutory injury reporting and
             claims determination requirements are appropriate in this
             matter.


                                            AWARD


             1. Defendant(s) K & K Group, Humphreys Construction,
             C’ville Steel Roofs and/or Humphreys shall pay the cost of
             all medical services Plaintiff has received for examination
             and treatment of his work injury; including reimbursement to

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 13 of 24
             Plaintiff’s health insurance carrier, reimbursement to any
             entity that may have paid the cost of such medical services,
             payment of any liens, payment of any outstanding bills, and
             reimbursement to Plaintiff for any out-of-pocket payments,
             deductible costs or co-payments.


             2. Defendant(s) K & K Group, Humphreys Construction,
             C’ville Steel Roofs and/or Humphreys shall pay all
             appropriate and verifiable mileage and travel expenses
             associated with medical treatment that Plaintiff has received
             for his injury.


             3. There be awarded Plaintiff as against Defendant(s) K &
             K Group, Humphreys Construction, C’ville Steel Roofs
             and/or Humphreys, TTD benefits totaling $8,233.65
             consistent with Finding Number 20 and Conclusion Number
             3.


             4. There be awarded Plaintiff as against Defendant(s) K &
             K Group, Humphreys Construction, C’ville Steel Roofs
             and/or Humphreys, PPI benefits in the amount of $9,978.00,
             commencing November 10, 2015.


             5. The fees of Plaintiff’s attorney for this specific award of
             medical service payments, TTD and PPI benefits shall be
             paid by Defendant(s) K & K Group, Humphreys
             Construction, C’ville Steel Roofs and/or Humphreys
             consistent with the provisions of Indiana Code § 22-3-1-4;
             directly to Plaintiff’s attorney with credit to said Defendant(s)
             against the compensation awarded Plaintiff by this Award.


            IT IS FURTHER ORDERED that Defendant, Gilley’s Antique
        Mall/Jeff Line’s Verified Motion to Dismiss is denied and
        Gilley’s/Hines is secondarily liable for this award of medical
        service payments, disability and impairment benefits, mileage

Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 14 of 24
        expenses and attorney fees. Gilley’s/Hines shall pay any
        amounts of the award described above that Defendant(s) K & K
        Group, Humphreys Construction, C’ville Steel Roofs and/or
        Humphreys cannot pay. Gilley’s/Hines is not liable for any of
        the penalties (or associated attorney fees) assessed against
        Defendant(s) K & K Group, Humphreys Construction, C’ville
        Steel Roofs and/or Humphreys.


            IT IS FURTHER ORDERED that the following penalties
        shall be assessed solely against Defendant(s) K & K Group,
        Humphreys Construction, C’ville Steel Roofs and/or
        Humphreys:


            1.  An additional $18,211.65 as double the total
            compensation awarded as TTD and PPI benefits.


            2.    An additional $18,211.65 shall be paid to Plaintiff for
            Defendant(s) K & K Group, Humphreys Construction, C’ville
            Steel Roofs and/or Humphreys bad faith and lack of due
            diligence in this matter.


            3.    Plaintiff’s attorney’s fees shall be adjusted accordingly
            for the doubled compensation amounts and, in addition
            thereto, $6,064.47 shall be paid by Defendant(s) K & K
            Group, Humphreys Construction, C’ville Steel Roofs and/or
            Humphreys directly to Plaintiff’s attorney without credit to
            said Defendant(s) against the penalty assessed for bad faith
            and lack of due diligence or any other component of this
            Award.


            4.    A civil penalty of $50.00 for failure to timely report an
            injury and a civil penalty of $50.00 for failure to make a
            timely claim determination; payable to the State of Indiana,
            Worker's Compensation Supplemental Administrative Fund.


Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 15 of 24
                  IT IS FURTHER ORDERED that Defendant, Gilley’s
               Antique Mall/Jeff Line’s Crossclaim for Indemnity is dismissed.


      Appellants’ App. pp. 6–13. The Defendants now appeal the Board’s award in

      Sarver’s favor.2


                                            Standard of Review
[6]   The Indiana Worker's Compensation Act (“the Act”) provides compensation

      for personal injury or death by accident arising out of and in the course of

      employment. Ind. Code § 22-3-2-2(a). “An accident occurs in the course of

      employment when it takes place within the period of employment, at a place

      where the employee may reasonably be, and while the employee is fulfilling the

      duties of employment or while engaged in doing something incidental thereto.”

      Waters v. Ind. State Univ., 953 N.E.2d 1108, 1112–13 (Ind. Ct. App. 2011)

      (citations omitted), trans. denied. The claimant bears the burden of proving a

      right to compensation under the Act. Smith v. Bob Evans Farms, Inc., 754 N.E.2d
18, 23 (Ind. Ct. App. 2001), trans. denied. The Act is to be liberally construed to

      “effectuate the humane purposes of the Act[.]” Daugherty v. Indus. Contracting &

      Erecting, 802 N.E.2d 912, 919 (Ind. 2004).




      2
        Gilley’s and Hines filed a separate appeal and argued that the Board erred when it denied their motion to
      dismiss because Sarver’s claim against them was barred by the statute of limitations. Gilley’s Antique Mall, et
      al. v. Sarver, 2020 WL 5808386 (Ind. Ct. App. 2020). Our court agreed that Sarver’s claim against Gilley’s
      and Hines was not timely filed and reversed the Board’s award against those defendants. Id.

      Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020                    Page 16 of 24
[7]   When reviewing the Board’s decisions, we are bound by its factual

      determinations and may not disturb them unless the evidence is undisputed and

      leads inescapably to a contrary conclusion. Eads v. Perry Twp. Fire Dep’t, 817
N.E.2d 263, 265 (Ind. Ct. App. 2004), trans. denied. Unfavorable evidence must

      be disregarded in favor of an examination of only that evidence and the

      reasonable inferences therefrom that support the Board’s findings. Id. And we

      neither reweigh the evidence nor judge witness credibility. Id. We will not

      disturb the Board’s conclusions unless the Board incorrectly interpreted the

      Worker's Compensation Act. Inland Steel Co. v. Pavlinac, 865 N.E.2d 690, 697

      (Ind. Ct. App. 2007).


                                 I. Temporary Total Disability Benefits

[8]   First, the Defendants challenge the Board’s award of temporary total disability

      benefits from November 10, 2015, to March 28, 2016. The Defendants claim

      there was no evidence to support the Board’s award, and that Sarver returned to

      work within a few weeks of his injury. Appellants’ Br. at 11–12. The

      Defendants also argue that the Board failed to consider additional evidence

      during its review of the Single Hearing Member’s decision despite its authority

      to do so pursuant to 631 Indiana Administrative Code 1-1-15(a).


[9]   Temporary total disability benefits are payable pursuant to Indiana Code

      section 22-3-3-8. (“With respect to injuries occurring on and after July 1, 1976,

      causing temporary total disability . . . there shall be paid to the injured

      employee during the total disability a weekly compensation equal to sixty-six


      Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 17 of 24
       and two-thirds percent (66 2/3%) of his average weekly wages . . . for a period

       not to exceed five hundred (500) weeks.”).


                The purpose of awarding temporary total disability payments
                under the Indiana Worker’s Compensation Act is to compensate
                an employee for a loss of earning power because of an accidental
                injury arising out of, and in the course of, his or her employment.
                If the injured worker does not have the ability to return to work
                of the same kind or character during the treatment period for the
                injury, the worker is temporarily totally disabled and may be
                entitled to benefits.


       Cavazos v. Midwest Gen. Metals Corp., 783 N.E.2d 1233, 1239 (Ind. Ct. App.

       2003) (citations omitted).


[10]   Sarver suffered significant injuries on November 10, 2015, when he fell through

       the roof of Gilley’s Antique Mall. He saw physicians for continuing pain

       through and until March 28, 2016. His medical treatment, including physical

       therapy, continued beyond the date established by the Single Hearing Member.

       Ex. Vol. III, pp. 3–4. Sarver testified that a few weeks after the accident, he was

       able to return to work on a part-time basis and was only able perform less

       physically demanding tasks.3 Tr. p. 10. This evidence supports the conclusion

       that Sarver did not have the ability to return to work of the same character




       3
        And Sarver testified that two weeks after the accident he was informed that he would lose his job if he did
       not return to work. Tr. p. 20.

       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020                  Page 18 of 24
       during his treatment period and was therefore entitled to total temporary

       disability benefits. See Cavazos, 783 N.E.2d at 1239.


[11]   The Defendants claim that the Board abused its discretion when it denied their

       motion to submit additional evidence as allowed by 631 Indiana Administrative

       Code 1-1-15. Humphreys wanted to submit evidence of wage payments made to

       Sarver during the time period that the Board awarded Sarver disability benefits.


[12]   In pertinent part, 631 Indiana Administrative Code section 1-1-15 provides:


               The facts upon review by the full board will be determined upon
               the evidence introduced in the original hearing, without hearing
               new or additional evidence, at the discretion of the board. Any
               party desiring to introduce new or additional evidence shall file
               an affidavit setting forth therein the names and residences of the
               witnesses to be called to testify before the full board, the facts to
               which they will testify, or, if the new evidence be documentary,
               then a copy of the document proposed to be introduced setting
               forth good reason for failure to introduce such evidence at the
               original hearing. If the petition is granted, the opposing party
               shall have the right to introduce such additional evidence as may
               be necessary in rebuttal.


       “When the Board is reviewing a single hearing member’s determination, the

       decision to deny or allow the introduction of additional evidence is a matter

       within the Board’s sound discretion.” Hancock v. Ind. School for the Blind, 651
N.E.2d 342, 343 (Ind. Ct. App. 1995), trans. denied. On review, we do not

       disturb such rulings unless there is a clear abuse of discretion. Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 19 of 24
[13]   The issues presented in this appeal are complicated by the fact that the

       Defendants refused to obtain counsel to represent the business entities named as

       defendants in this proceeding. The Board ordered the Defendants to obtain

       counsel to represent those business entities, but they failed to do so. Appellants’

       App. p. 17. The Single Hearing Member correctly advised Humphreys that the

       business entities named as parties, including KNK Group, could only act

       through counsel. Id.; see also Ind. Code § 34-9-1-1. To the extent, Humphreys

       was named as a defendant in his individual capacity, he was allowed to proceed

       without counsel. Tr. p. 13.


[14]   Additionally, the evidence the Defendants desired to submit to the Board was

       available and known to them and could have been submitted at the hearing

       before the Single Hearing Member. And, as we noted above, Sarver testified

       that he worked on a part-time basis performing less demanding physical tasks as

       he was able after he was injured. Therefore, the Board was presented with

       evidence that Sarver worked and was paid for that work during his period of

       disability. The Board did not abuse its discretion when it denied the

       Defendants’ motion to submit additional evidence to the full Board.


[15]   For all of these reasons, we affirm the Board’s award of temporary total

       disability benefits to Sarver.


                                              II. Jones Deposition

[16]   Next, the Defendants argue that the Board fundamentally erred when it

       considered Thomas Jones’s deposition testimony. For the first time, the


       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 20 of 24
       Defendants claim they lacked notice of the deposition and therefore were not

       able to participate and defend the deposition.


[17]   Jones’s deposition was admitted into evidence without objection. Tr. p. 4. The

       Defendants claim that they lacked notice of the deposition. Because the

       Defendants failed to argue lack of notice in the worker’s compensation

       proceedings, Sarver was not given the opportunity to refute the claim in the

       proceedings below.4 Also, counsel for Hines attended the deposition and cross-

       examined Jones. Jones’s deposition testimony was cumulative of Scott

       Brown’s, who testified at the hearing. For all of these reasons, we conclude that

       the Board did not err when it considered Jones’s deposition testimony. See Ind.

       Mich. Power Co. v. Roush, 706 N.E.2d 1110, 1115 n.4 (Ind. Ct. App. 1999)

       (explaining that where neither the hearing member nor the Board addresses an

       issue, a litigant cannot raise that issues for the first time on appeal), trans. denied.


                          III. Award of Benefits Against KNK Group, LLC

[18]   The Defendants argue that KNK Group, LLC was administratively dissolved in

       2009, and therefore, the Board erred when it ordered KNK Group to pay

       worker’s compensation benefits to Sarver.


[19]   Humphreys conducted business as many entities, including in his own name,

       C’ville Steel Roofs, and KNK Group. Although the LLC may have been




       4
        At the deposition, Hines’s attorney said he spoke with Humphreys, and Humphreys claimed he did not
       know about the deposition. Appellants’ App. p. 101.

       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020           Page 21 of 24
       dissolved in 2009, Humphreys still used the name for his roofing business.

       Humphreys continued to utilize that business entity to hire and pay employees.


[20]   Moreover, the Defendants did not comply with the Board’s orders to provide

       evidence to establish “the form of business organization and status of [the]

       various enterprises.” Appellants’ App. p. 8. As Sarver notes in his brief, there is

       no evidence that KNK was legally liquidated, and the company may “have

       assets which can be reached to satisfy its obligations[.]” Appellee’s Br. at 10.


[21]   For all of these reasons, the Board did not err when it ordered KNK Group to

       pay worker’s compensation benefits to Sarver.


                 IV. Limitations for Filing a Claim Under the Nonclaim Statute

[22]   Finally, the Defendants argue that the Board erred when it awarded benefits

       against entities named in Sarver’s application after the nonclaim statute ran. In

       his initial application for adjustment of claim concerning his November 10,

       2015 workplace injury, Sarver named only KNK Group as his employer. Three

       years after his injury, on November 10, 2018, Sarver filed an amended

       application naming Humphreys Construction, C’ville Steel Roofs and

       Humphreys as defendants.


[23]   A claim for worker’s compensation benefits must be filed “within two (2) years

       after the occurrence of the accident.” Ind. Code § 22-3-3-3. This statute is a

       nonclaim statute that “creates a right of action and has inherent in it the denial

       of a right of action. It imposes a condition precedent—the time element which

       is a part of the action itself . . . . The nonclaim statute is self-executing where

       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 22 of 24
       the general statute of limitations is not.” Cox v. Am. Aggregates Corp., 684 N.E.2d
193, 196 n.2 (Ind. 1997) (citation omitted).


[24]   However, 631 Indiana Administrative Code 1-1-7 allows for joinder of

       defendants and authorizes the Board to “at any time, upon a proper showing,

       or of its own motion, [] order that any additional party be joined, when it deems

       the presence of the party necessary.” The statutory provision imposing

       secondary liability also provides that “[e]very claim filed with the worker’s

       compensation board under this section shall be instituted against all parties

       liable for payment” and fixes the order of payment. Ind. Code § 22-3-2-14(e).


[25]   Sarver understandably named KNK Group as the defendant in his initial

       application of claim because Humphreys still utilized the name of that

       corporate entity and paid Sarver with checks drawn on KNK Group’s account.

       After Humphreys notified the Board that KNK Group was administratively

       dissolved in 2009, six years before Sarver’s injury occurred, Sarver sought to

       add Humphreys individually and the two other corporate entities owned wholly

       or in part by Humphreys. From the record of proceedings, it is abundantly clear

       that Humphreys has not operated his businesses in compliance with the laws of

       the State of Indiana. And for this reason, it is not clear which of Humphreys’s

       businesses were hired to complete the roofing project at Gilley’s Antique Mall.

       Finally, none of the defendants named in Sarver’s amended application of

       claim filed on November 10, 2018, raised the issue of the nonclaim statute

       before the Single Hearing Member or the full Board. See Roush, 706 N.E.2d at

       1115 n.4. For all of these reasons, we conclude that the Board did not err when

       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 23 of 24
       it awarded benefits against Humphreys, C’ville Steel Roofs and Humphreys

       Construction, the defendants named in Sarver’s amended application for

       adjustment of claim.


                                                 Conclusion
[26]   The Defendants have not raised any issues requiring reversal of the Board’s

       award of total temporary disability benefits to Sarver. In addition, Indiana Code

       section 22-3-4-8(f) provides in pertinent part that “[a]n award of the full board

       affirmed on appeal, by the employer, shall be increased thereby five percent

       (5%)[.]” Because we are affirming the Board’s award of temporary total

       disability benefits to Sarver, we order his award to be increased by 5% as

       required by the Act.


[27]   Affirmed and remanded with instructions to increase Sarver’s award by 5%.


       Bradford, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-EX-402 | October 26, 2020   Page 24 of 24